Citation Nr: 0112312	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the calculated amount of $6,064.63.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from October 1956 to July 
1957.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2000 
determination of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.


REMAND

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA disability 
compensation benefits calculated in the amount of $6,064.63.  
The RO determined that the overpayment resulted because the 
veteran failed to return a requested VA Form 21-0538, (Status 
of Dependents Questionnaire).  A review of the record 
indicates that additional development is required prior to 
adjudication of the veteran's appeal.  

The veteran was service-connected for pruritis ani with 
residual skin tags in a March 1960 rating decision and was 
assigned a disability evaluation of 10 percent.  In September 
1988, the RO increased the veteran's disability evaluation to 
30 percent.  In a December 1990 letter, the RO advised the 
veteran that the compensation he received for his service-
connected disability included an additional amount for his 
spouse and his children.  The veteran was specifically 
advised that he was "responsible for reporting any changes 
in the number of [his] dependents."  The veteran was further 
advised that if the number of his dependents changed, i.e. 
with the loss or the addition of a dependent, his monthly 
payment would be reduced or increased accordingly.  In 
January 1991, the veteran completed a VA Form 21-0538 (Status 
of Dependents Questionnaire) and listed his two children as 
dependents as well as his spouse.  

In March 1999, the veteran's disability evaluation was 
reduced from 30 percent to 10 percent.  In July 1999, the RO 
notified the veteran that he had failed to complete a current 
VA Form 21-0538 and that the RO intended to reduce his 
benefits effective August 1, 1991, the last date that the RO 
could verify the veteran's marital or dependency status.  The 
RO included another VA Form 21-0538 with the letter and 
advised the veteran that he had 60 days within which to 
complete and return the form.  As of October 1999, the 
veteran had not returned the VA Form 21-0538 and the RO 
amended the veteran's compensation benefits effective August 
1, 1991 and removed the veteran's dependents from his award.  
The RO also notified the veteran that the adjustment in his 
compensation payments created an overpayment of benefits in 
the calculated amount of $6,064.63.  

The veteran filed a Notice of Disagreement in response to the 
denial in February 2000 along with additional documentary 
evidence which was considered by the RO and in April 2000, 
the RO issued a Statement of the Case (SOC).  Thereafter, in 
May 2000 the veteran submitted a VA Form 9 (Appeal to Board 
of Veterans' Appeals) with attachments.  These attachments 
consisted of a VA Form 21-686c (Declaration of Dependents) 
and a divorce decree indicating that the veteran's divorce 
became final on July 25, 1996.  In June 2000, the RO 
certified the veteran's appeal to the Board of Appeals.   

A review of the record appears to reflect that the RO has not 
yet considered the VA Form 21-686c and divorce decree 
submitted by the veteran in May 2000 and did not issue a 
Supplemental Statement of the Case (SSOC) before transferring 
the claims file to the Board for appellate review.  As 
statutory and regulatory provisions mandate that such action 
be taken, a Remand is necessary to ensure due process of law.  
See 38 U.S.C.A. § 7105(d) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 19.31 (2000).  

While the Board intimates no opinion with regard to the 
merits or the outcome of the present appeal, the Board notes 
that the evidence submitted by the veteran in May 2000 is 
potentially relevant to the question of the validity of the 
creation, or the amount of the debt in this case.  The record 
reflects that the RO determined that the veteran's benefits 
were to be reduced effective August 1, 1991 when the veteran 
still had a dependent spouse, whereas the evidence submitted 
in May 2000 indicates that the veteran was not divorced until 
July 1996.  Thus it appears that the veteran may have been 
entitled to benefits for his spouse until his divorce became 
final in July 1996.  

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  While this 
matter is in remand status, the RO should consider whether 
any additional notification or development action is required 
under the VCAA with regard to this case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should consider the evidence 
submitted by the veteran with the 
Substantive Appeal received in May 2000.  
If the benefit sought remains denied, the 
RO should provide the veteran and his 
representative with an SSOC reflecting a 
review of all evidence of record 
submitted since the issuance of the SOC 
in April 2000.  The veteran and his 
representative should also be afforded an 
opportunity to respond to the SSOC before 
the record is returned to the Board for 
further adjudication.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





